Citation Nr: 0732803	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-08 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran had periods of active service from October 1942 
to March 1967.  He died in January 1986 and the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In December 2004, the appellant's representative at the time 
submitted a motion to advance the appellant's case on the 
docket and the motion was granted that same month.  


REMAND

In November 2004, the Board issued a decision denying the 
appellant's claim.  In a March 2007 memorandum decision, the 
Court of Appeals for Veterans Claims (Court) reversed the 
Board's November 2004 decision and remanded the appeal.  The 
Board was to address the reasons why no medical opinion had 
been obtained on the issue whether the veteran's renal cell 
cancer had been incurred during active duty.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will obtain a medical 
opinion based upon a review of the evidence of record if the 
evidence of record (1) contains competent medical evidence of 
a current diagnosed disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  
In this case, there is no controversy that the veteran's 
renal cell cancer was a contributory cause of his death.  And 
while there is no evidence that the veteran incurred that 
disease during service, the appellant has produced some 
general evidence indicating that renal cell cancer is a slow-
growing cancer.  She argues that since the veteran was 
diagnosed with that cancer merely seven years after he 
retired from active service, he might have incurred that 
disease during service.  Therefore, an opinion as to the 
onset of the veteran's renal cell cancer should be obtained.  

The appellant should be notified that all post-service 
records of the veteran's medical treatment (including 
laboratory results) that have not already been submitted may 
be helpful in establishing her claim.  In this regard, 
records of illnesses or injuries that appear to a lay person 
as unrelated to the renal cell cancer nevertheless may 
contain information that might be significant to the 
examiner, so all such records should be obtained.  Similarly, 
all VA treatment records (including laboratory results) for 
the period from March 1967 to January 1986 that are not 
already part of the record should be obtained.    

The appellant's alternative argument is that the veteran's 
exposure to Agent Orange during his service in the Republic 
of Vietnam caused his death.  She asserts that the veteran 
was exposed to herbicides while he was performing his duties 
to bring supplies to DaNang.  She produced a copy of a 
citation for meritorious service that implies that the 
veteran unloaded supplies in Vietnam.  The veteran's service 
medical records show that he served aboard the USS San Marcos 
and the USS Skywatcher during his service in the 1960's.  It 
was not necessary to resolve the matter of the veteran's 
service in Vietnam earlier because both the RO and the Board 
decided the case on the basis that renal cell cancer is not 
one of the diseases entitled to presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309 (2007), so that 
his claim could not be granted even if he had been exposed to 
herbicides.   

Yet, in deciding whether this appeal should be stayed 
pursuant to the Board Chairman's Memorandum No. 01-06-24 
(September 21, 2006) (Processing of Claims for Compensation 
Based on Exposure to Herbicides Affected by Haas v. 
Nicholson-Imposition of Stay), the nature of the veteran's 
service in the Republic of Vietnam has become relevant.  The 
veteran's service personnel records are not in the claims 
folder, nor is it clear from what is in the record whether 
the veteran's naval service duties required him to go ashore 
in the Republic of Vietnam.  As a result, further development 
on this issue is needed.  In this regard, the appellant may 
also have additional evidence about this matter.  

Finally, the veteran has not been invited, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in her 
possession that pertains to her claim.  Nor has the appellant 
been provided with the notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that all of the 
veteran's post-service medical treatment 
records (including laboratory results) 
that have not already been submitted would 
be helpful in establishing her claim, and 
assist her in obtaining all records from 
the private providers for whom she 
supplies waivers.  

2.  Pursuant to 38 C.F.R. § 3.159, invite 
the appellant to provide VA with any 
evidence in her possession that pertains 
to her claim, including evidence of the 
extent to which the veteran was ashore in 
Vietnam.  

3.  Provide the appellant with the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

4.  Assist the appellant by obtaining all 
of the veteran's VA treatment records 
(including laboratory results) for the 
period from March 1967 to January 1986 
that are not already part of the record.  
Associate any evidence obtained with the 
claims folder. 

5.  Develop the record with respect to 
whether, during his naval service between 
August 1964 and March 1967, the veteran 
was ashore in the Republic of Vietnam.  

6.  Thereafter, provide the claims file to 
an appropriate medical professional for 
the medical opinions as indicated below.  

(a) The examiner should be advised that 
one of the appellant's assertions is that 
since renal cell cancer is a slow-growing 
cancer (as indicated by the Internet 
article "Cerebral Metastasis of Renal 
Carcinoma Mimicking Venous Haemorrhagic 
Infarction" that has been associated with 
the claims folder), it may have been 
incurred during service.  The examiner 
should answer (with complete rationale, 
including a discussion of the Internet 
article) the following question:  Is it at 
least as likely as not (that is, a 50 
percent probability) that the veteran's 
renal cell cancer had its onset during 
service? 

(b) If not, the examiner should also 
answer the following question and provide 
complete rationale:  Is it at least as 
likely as not (that is, a 50 percent 
probability) that the veteran's renal cell 
cancer is related to any herbicide 
exposure the veteran might have had during 
service?  

If the examiner cannot provide the 
opinion(s) requested, the examiner should 
explain why it is not possible to provide 
the requested opinion.

7.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



